DETAILED ACTION
The finality of the last Office action is withdrawn, and new grounds of rejection are set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Formal Matters
Claims 1-19 are pending. 
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 October 2020.
Claims 1-12, 18 and 19 are under examination.
The rejection of claims 1-12 and 18 under 35 U.S.C. 103 as being unpatentable over Dochniak and further in view of Reed et al. is withdrawn. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of Reed et al. (US Patent No. 9,950,063 B2, IDS, 07/16/2019) and further in view of Dochniak (BAOJ Cancer Res Ther 2016, IDS, 07/16/2019) and Mrue (US 8071106 B2, IDS, 07/16/2019).

Dochniak teaches rubber elongation factor, i.e. HEV b-1; a protein derived from heavea brasilensis induces IgE antibody production and IgE-primed effector cells (i.e. B cells), which may inhibit tumor growth in metastatic cancer (see p.1 of 2), as in the instant claims 1-5, 8 and 9. Dochniak teaches that HEV b-1 is a protein that exhibits amyloid-β structure and immunogenicity in humans (see e.g. p.2, second paragraph under “Discussion”, as in claim 1. Dochniak teaches that one can administer hyper-allergenic compositions as vaccines comprising HEV b-1 in the form of the natural allergen (i.e. purified native protein), recombinant protein or combinations thereof together with immunologic adjuvants (see p.2 of 3, col.2, first full paragraph), as in the instant claims 1 and 7. Dochniak fails to teach topical compositions or that the compositions comprise a second protein and a carrier. 
heavea brasilensis and a second agent (see Mrue’s claims 1 and 2, for example). Although Mrue’s topical formulations inherently comprise a protein that exhibits amyloid-β structure and immunogenicity in humans, such as Hev b-1 (since this protein is present in latex from heavea brasilensis), Mrue does not teach that the compositions comprise a second protein as claimed. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of Reed, Dochniak, and Mrue. The person of ordinary skill in the art would have been motivated to do so because  Reed teaches vaccines that include protein antigens for treatment of e.g. metastatic cancer and teaches that the vaccines can be formulated for topical administration, because Dochniak teaches that Hev b-1 is a an example of such a protein antigen for treatment of metastatic cancer, and because Mrue teaches topical compositions comprising latex or portions thereof from heavea brasilensis that would reasonably comprise Hev b-1. The person of ordinary skill in the art would have had a reasonable expectation of success based on Mrue who successfully generated topical formulations comprising latex or portions thereof from heavea brasilensis that would reasonably comprise Hev b-1, which have a biological effect when applied topically (see e.g. Mrue’s Examples). 

Claims 1-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. and further in view of Dochniak, Mrue and Banerjee et al. (Molecular Immunology 2000, PTO-892, 05/13/2021).
allergen, per se, as in claim 19. 
Banerjee teaches that Hev b-1, and the closely related Hev b-3, represent two major allergens associated with latex allergy and both allergens stimulate IgE antibody response, have similar IgE antibody reactivity and induce IgE immune cell activation (see e.g. abstract and p.789, first two paragraphs). Banerjee fails to teach a composition comprising the additional claimed components. 
However, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dochniak, Reed, Mrue and Banerjee to arrive at the combination composition comprising Hev b-1 and Hev b-3.  As recognized in the prior art references cited above, each of these antigens is taught to be a latex protein allergen that induces an IgE-mediated immune response, which has been disclosed by Dochniak to be a potential treatment for cancer. Thus, one of skill in the art would have been motivated to combine the two protein allergens to produce a hyper-allergenic vaccine composition as claimed and would have expected the combination of agents to be beneficial for the treatment of the disease. As in stated in MPEP §2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Accordingly, the cumulative reference teachings render obvious the claimed composition. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative heavea brasilensis that would reasonably comprise Hev b-1, which have a biological effect when applied topically (see e.g. Mrue’s Examples). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
01 December 2021